778 N.W.2d 76 (2010)
UNIVERSITY OP MICHIGAN REGENTS and University of Michigan Health System, Plaintiffs-Appellants,
v.
TITAN INSURANCE COMPANY, Defendant-Appellee.
Docket No. 136905. COA No. 276710.
Supreme Court of Michigan.
February 11, 2010.

Order
On order of the Chief Justice, the motion by defendant-appellee for extension of the time for filing its brief is GRANTED. The motions by the Insurance Institute of Michigan for leave to file a brief amicus curiae in this case and for extension of the time for filing are GRANTED. Motions by Auto Club Insurance Association and the Coalition Protecting Auto No-Fault for leave to file briefs amicus curiae are considered and they are GRANTED.